Citation Nr: 1026221	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  98-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1947 to April 1967. He died in May 1997, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. The case had been 
remanded by the Board in April 2003, and in July 2003 the Board 
denied the appellant's claim. In March 2006, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated the Board's decision 
and remanded the claim for further development.

In September 2008, the Board remanded this matter to the RO to 
provide the appellant with an appropriate notice letter.  In 
September 2009, the matter returned to the Board, at which time 
the case was referred for an expert medical opinion.  


FINDINGS OF FACT

1.  The Veteran died in May 1997; the cause of death listed on 
his death certificate was respiratory insufficiency due to or as 
a consequence of pulmonary metastasis due to or as a consequence 
of colon carcinoma.

2.  At the time of death, the Veteran had established service 
connection for the residuals of a tonsillectomy, evaluated as 
noncompensable.

3.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam War.

4.  The Veteran's death is not shown to be related to any 
herbicide exposure in service.

5.  The weight of the probative evidence is against a finding 
that the Veteran had prostate cancer.

6.  A colon carcinoma (the underlying cause for the Veteran's 
respiratory insufficiency from which he died) was not manifest 
until many years following the Veteran's separation from service, 
and the most probative medical nexus opinion of record weighs 
against the claim.

7.  Neither active service nor a disability of service origin 
caused or contributed substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103A, 5106, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to a claim for DIC benefits, VA's notice requirements 
include (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003). However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, a December 2008 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim of  service connection for the 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by her, what information and evidence 
would be obtained by VA, and the need for her to advise VA of and 
to submit any further evidence in her possession that is relevant 
to the claim.  The letter provided information consistent with 
Hupp.  In addition, the December 2008 letter provided the 
appellant with information regarding effective dates consistent 
with Dingess/Hartman.

After issuance of the December 2008 letter, and opportunity for 
the appellant to respond, the claim was readjudicated in January 
and March 2009 supplemental statements of the case.  Hence, while 
this later notice post-dates the RO's initial adjudication of the 
claim, the appellant is not shown to be prejudiced by the timing 
of such notice.  See Mayfield, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA medical records, a private physician's opinion 
letter, and a Veterans Health Administration (VHA) opinion.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Appellant, and her 
attorney on her behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Under these 
circumstances, any error in the sequence of events or content of 
the notice is not shown to prejudice the appellant or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks the authority 
to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant contends that the Veteran's death was caused by his 
exposure to herbicides during his service in the Republic of 
Vietnam.
 
Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam Veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

VA is required by law to establish presumptive service connection 
for a disease when it determines, based on sound medical and 
scientific evidence, that a positive association (i.e., the 
credible evidence for the association is equal to or outweighs 
the credible evidence against the association) exists between 
exposure of humans to an herbicide agent and a disease.  38 
U.S.C.A. § 1116(b)(1).  In making this determination, VA must 
take into account reports received from the National Academy of 
Sciences (NAS) under section 3 of the Agent Orange Act of 1991 
and all other available sound medical and scientific information 
and analysis.  38 U.S.C.A. § 1116(b)(2).  By law, VA is also 
required to set forth a determination that a presumption of 
service connection is not warranted.  38 U.S.C.A. § 
1116(c)(1)(B).

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586- 57589 (1996).

In this regard, VA has determined, on the basis of NAS conducted 
studies, that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for, in pertinent part, 
gastrointestinal and digestive disease including liver toxicity 
or gastrointestinal tract tumors.  See 68 Fed. Reg. 27630 - 27641 
(May 20, 2003).

Considering the evidence of record in light of the above, the 
Board finds that service connection for the cause of the 
Veteran's death is not warranted here.  The rationale underlying 
this conclusion will be explained in more detail below.

The Veteran's service records indicate that he served in the 
Republic of Vietnam during the Vietnam Era; thus, his herbicide 
exposure is presumed.  

A certificate of death is of record, which lists the immediate 
cause of death as respiratory insufficiency due to pulmonary 
metastasis of colon cancer.  Terminal hospitalization reports 
show that the Veteran was diagnosed with primary site colon 
cancer with metastases to the lungs and brain.  

During his lifetime, the Veteran had established service 
connection for the residuals of a tonsillectomy, evaluated as 
noncompensable.

In this case, the colon cancer resulting in the Veteran's death 
is not among the disabilities recognized by VA as associated with 
herbicide exposure.   As such, presumptive service connection for 
the cause of death, based on the Veteran's presumed AO exposure, 
is not warranted.

Notwithstanding the presumptive diseases listed in 38 C.F.R. § 
3.309(e), service connection for a disability claimed as due to 
exposure to Agent Orange may be established by showing that a 
disorder resulting in death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In this case, the appellant has submitted a February 2009 letter from 
a private physician indicating that that the Veteran had been under 
his care since 1989, and that the Veteran was diagnosed with 
abdominal pain, abdominal cramps, and frequent urinary tract 
infections.  This doctor stated that he was aware of an in-service 
episode of prostatitis, and that it was his opinion that prostatitis 
developed into prostate cancer, with a metastasis to the colon.  

The Board notes that the Veteran's service treatment records reflect 
treatment for prostatitis in 1966.  No gastrointestinal complaints or 
treatment were noted at that time.  His separation examination in 
March 1967 revealed normal objective findings.  The Veteran denied 
stomach or intestinal troubles but endorsed a history of painful 
urination in the accompanying report of medical history.  Following 
discharge from service, there is no indication of treatment for a 
colon problem until 1993, when treatment is first shown for 
adenocarcinoma of the colon.  

The Board has sought a VHA opinion to determine whether prostate 
cancer either caused directly, or substantially and materially 
contributed to, the Veterans death.  It was also inquired as to 
whether the primary site of the cancer was the colon, and if so, 
whether it is as least as likely as not that this cancer had 
etiological origins in active service, to include exposure to 
herbicides in the Republic of Vietnam.  

A May 2010 VHA opinion from an oncologist reflects that the physician 
reviewed the claims file.  She noted that in her review of the 
medical record she did not find a formal pathology report describing 
the cancer for which the Veteran was hospitalized in 1993.  However, 
a discharge summary showed that the Veteran was diagnosed with well-
differentiated adenocarcinoma of the cecum, status post right 
hemicolectomy, dukes B and adrenal tumor, left, nonfunctioning.  The 
oncologist stated that she could not find in the available medical 
record any mention of a diagnosis of prostate cancer, any mention of 
suspected prostate cancer, or any mention of screening for prostate 
cancer or diagnostic evaluation for prostate cancer.  She noted that 
there was documentation of treatment for presumed recurrent 
prostatitis from 1963 to 1966.  She referred to the February 2009 
private physician's letter and stated that the question of whether 
prostatitis is a risk factor for developing prostate cancer was still 
a topic of active research.  Her search of the medical literature 
(using PubMed) did not provide any definitive studies that establish 
prostatitis as a cause of prostate cancer.  

Based on the factors outlined above, the oncologist concluded that 
the Veteran's history of prostatitis did not substantially contribute 
to his death.  Moreover, she observed that it would be distinctly 
unusual for prostate cancer to spread to the cecum in a manner that 
would mimic a primary colon carcinoma.  She noted that prostate 
cancer can invade the rectum directly and stated that there were also 
case reports of metastatic prostate cancer causing annular strictures 
of the rectosigmoid.  However, these scenarios would appear very 
different to a surgeon than a standard right-sided colon cancer 
arising within the intestinal mucosa.   

In summary, the oncologist concluded that there was nothing in the 
medical record that weighed specifically against the causes of death 
recorded in the death certificate, which identified the immediate 
cause of death as respiratory insufficiency and the underlying causes 
as pulmonary metastases and colon carcinoma.  Thus, she concluded 
that it was unlikely that the Veteran's death was either caused or 
was materially and substantially contributed to, by a primary 
prostate cancer.  

The VA oncologist further noted that her search of the medical 
literature did not reveal any papers demonstrating an increased risk 
of gastrointestinal tract malignancies in Vietnam Veterans in 
occupational groups exposed to herbicides or in people exposed to 
dioxins.  Thus, she concluded that it was not at least as likely as 
not that the Veteran's cancer had etiological origins in active 
service, to include exposure to herbicides in the Republic of 
Vietnam.  

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the province 
of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

In this case, the Board finds the opinion of the May 2010 VA 
oncologist dispositive of the medical nexus question.  As the 
physician explained in detail the reasons for her conclusions, 
which were based on consideration of the evidence record (for 
which she provided an accurate recitation of the medical evidence 
in the claims file), and she provided a very thorough medical 
discussion specific to the Veteran's circumstances, the Board 
finds that this opinion constitutes competent and probative 
evidence on the matter upon which the claim turns.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

While the Board has considered the February 2009 private medical 
opinion, by comparison, such opinion is entitled to less 
probative weight value on the question of a nexus between the 
Veteran's herbicide exposure and his death, to include the 
question of whether there was any indication of prostate cancer.  
The private physician did not indicate that the Veteran's claims 
file or any pertinent medical records were reviewed, which, as 
noted by the VA oncologist, were negative for any indication that 
the Veteran had prostate cancer.  Furthermore, he also did not 
provide a specific evidentiary or medical basis-pertinent to 
this Veteran-for the opinion.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Board also notes that his opinion is in direct contradiction with 
the diagnoses in the medical records associated with the claims 
file.  

Hence, the Board finds that the most persuasive medical opinion 
to specifically address whether there exists a medical nexus 
between presumed in-service Agent Orange exposure and the 
Veteran's death weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board further finds that record presents no other basis for a 
grant of service connection for the cause of the Veteran's death 
in this case.  The adenocarcinoma of the colon which ultimately 
resulted in the Veteran's death is not shown to have been present 
in service or for many years thereafter.  In fact, the record 
reflects that adenocarcinoma of the colon was first diagnosed in 
1993, more than 25 years after the Veteran's discharge from 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, in 
this case, there is no evidence of any continuity of 
symptomatology.  Indeed, the appellant is clearly not asserting 
that the Veteran had prostate cancer since his discharge from 
service.  In fact, she has not contended that any incident of 
service, as from herbicide exposure, led to his eventual 
diagnosis of colon cancer, which resulted in his demise. 

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the written assertions advanced by the 
appellant, and by her attorney or her behalf; however, none of 
this evidence provides a basis for allowance of the claim.  As 
indicated above, this claim turns on the matter of whether 
disability resulting in the Veteran's death is medically related 
to service-particularly, his presumed herbicides exposure-a 
matter within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   The Board 
acknowledges that case law enables the claimant to speak as to 
questions of diagnosis and even etiology in some cases involving 
lay observable factors, such as a fall leading to a broken leg.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, 
however, the matter at issue is very obviously medically complex 
and as such, the appellant, as a lay person, is not here 
competent to either diagnose prostate cancer in the Veteran or 
conclude that his terminal colon cancer was due to herbicides or 
was otherwise of service origin.  


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


